Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the application, filed on 07/23/2020. By this application,
Claims 1-20 are pending.

Terminal Disclaimer 
The terminal disclaimer filed on 03/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,769,076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Stephanie Winner on 03/16/2022.

IN THE CLAIMS:
Please replace claims 1, 16, and 20 as follows:

Claim 1:
A method, comprising:
exporting, by a destination node executing a process associated with an affiliation identifier, a first virtual address range into a first fabric linear address (FLA) range within a FLA space for sharing data residing in one or more local system physical memory pages within the destination node, wherein the exporting is initiated by the process and the first FLA range is mapped by the destination node to the one or more local system physical memory pages comprising a local system physical address (SPA) space for a memory subsystem within the destination node;
configuring, by a source node executing at least one other process that is associated with the affiliation identifier, one or more page table entries within a local translation lookaside buffer (TLB) to map a second virtual address range for the source node to the first FLA range;
generating, by the source node, a memory access request comprising a virtual address (VA) within the second virtual address range that targets the data;
mapping, by the source node, the VA to a FLA within the first FLA range that targets the data; and
composing, by the source node, a remote access request that includes the FLA.

Claim 16:

A multiprocessor system, configured to:
export, by a destination node executing a process associated with an affiliation identifier, a first virtual address range into a first fabric linear address (FLA) range within a FLA space for sharing data residing in one or more local system physical memory pages within the destination, wherein the exporting is initiated by the process and the first FLA range is mapped by the destination node to one or more local system physical memory pages comprising a local system physical address (SPA) space for a memory subsystem within the destination node;
configure, by a source node executing at least one other process that is associated with the affiliation identifier, one or more page table entries within a local translation lookaside buffer (TLB) to map a second virtual address range for the source node to the first FLA range;
generate, by the source node, a memory access request comprising a virtual address (VA) within the second virtual address range that targets the data;
map, by the source node, the VA to a corresponding FLA within the first FLA range that targets the data; and
compose, by the source node, a remote access request that includes the FLA.

Claim 20:
A non-transitory, computer-readable storage medium storing instructions that, when executed by a multiprocessor system, cause the multiprocessor system to:
export, by a destination node executing a process associated with an affiliation identifier, a first virtual address range into a first fabric linear address (FLA) range within a FLA space for sharing data residing in one or more local system physical memory pages within the destination, wherein the exporting is initiated by the process and the first FLA range is mapped by the destination node to one or more local system physical memory pages comprising a local system physical address (SPA) space for a memory subsystem within the destination node;
configure, by a source node executing at least one other process that is associated with the affiliation identifier, one or more page table entries within a local translation lookaside buffer (TLB) to map a second virtual address range for the source node to the first FLA range;
generate, by the source node, a memory access request comprising a virtual address (VA) within the second virtual address range that targets the data;
map, by the source node, the VA to a corresponding FLA within the first FLA range that targets the data; and
compose, by the source node, a remote access request that includes the FLA.

Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1-20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 16, and 20, export, by a destination node executing a process associated with an affiliation identifier, a first virtual address range into a first fabric linear address (FLA) range within a FLA space for sharing data residing in one or more local system physical memory pages within the destination, wherein the exporting is initiated by the process and the first FLA range is mapped by the destination node to one or more local system physical memory pages comprising a local system physical address (SPA) space for a memory subsystem within the destination node; configure, by a source node executing at least one other process that is associated with the affiliation identifier, one or more page table entries within a local translation lookaside buffer (TLB) to map a second virtual address range for the source node to the first FLA range.
	The closest art of record, Wright et al. (US 2010/0333090), discloses a method for using a guest shadow page table associated with the guest program and the virtual machine to map a virtual memory page for the guest program to a physical memory page on the host computing device; and Xu et al. (US 2017/0153822) discloses a file management method in a distributed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137